DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-27 are pending.  After applicant’s election, claims 15-27 are examined below.
Election/Restrictions
3.	Applicant’s election of Claims 15-27 in the reply filed on 7/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 15-24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantana et al., “Trap-assisted recombination for ohmic like contact at p-type Cu(In,Ga)Se2/back n-type TCO interface in superstrate-type solar cell”, Journal of Applied Physics, 2016 in view of Kim et al., U.S. Publication No. 2017/0194523.
Regarding Claim 15, Chatana teaches a thin film solar cell comprising:
	A transparent glue layer formed on a substrate;
	A first buffer layer formed on formed on the transparent glue layer;
	A first buffer layer formed on the transparent glue layer;
	A light absorbing layer formed on the first buffer layer;
	A second buffer layer formed on the light absorbing layer (the damaged TCO layer can be considered the second buffer layer, given the broadest reasonable interpretation); and
	A second transparent electrode layer formed on the light absorbing layer (all shown in fig. 2c).

Kim teaches a thin film solar cell where a P4 pattern (140, shown in fig 1 and disclosed to be light transmittion) removes the parts of the module to the first electrode, thereby providing the structure claimed when combined with Chantana (see figs. 2. And 3).  Additionally, Kim teaches that a flexible plastic substrate may be used instead of glass (see paragraph 31).
Therefore, it would be obvious to one of ordinary skill in the art to modify the cell of Chantana by including the light transmitting part and flexible substrate of Kim, in order to provide light transmittance and to provide a flexible substrate, which is recognized as suitable in the art.
Regarding Claim 16, Chantana teaches that the see through pattern is a pattern of lines (see figs. 2 and 3).
Regarding Claim 17, Kim teaches that the width of the light transmitting part 140 should be set based upon the desired transmissivity.  As such, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to set the width of part 140 to 200 microns or less, in order to provide the desired transmissivity (see paragraph 45).
Regarding Claim 18, Kim teaches that the portions 140 corresponding to P$ are a continuous band structure with a certain width from each other (see figures 2 and 3).
Regarding Claim 19, Chantana teaches that the first buffer layer is CdS (see fig. 2c).
Regarding Claim 20, Chantana teaches that the first electrode is AZO (see fig. 2c).
Regarding Claim 21, Chantana teaches epoxy resin (see fig. 2c).
Regarding Claim 23, Chantana teaches an AZO second electrode (see fig. 2C.
Regarding Claims 24, 26 and 27, Jeong provides the P3-P1 structures as claimed.  The examiner notes that, with the combination, scribe P3 of Jeong by removing the electrode.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721